Citation Nr: 1605723	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  11-18 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a "buffalo hump" (also claimed as fat distribution, abdominal, thoracic, fat tissue under low jaw and extending to behind the lower cranium). 

2.  Entitlement to service connection for a dental disorder.  

3.  Entitlement to service connection for erectile dysfunction. 

4.  Entitlement to service connection for vacuities and broken blood vessels in the legs (also claimed as swollen ankles with veins popping out, discolored legs thrombophlebitis, and venous insufficiency).  

5.  Entitlement to service connection for gall bladder stones.  

6.  Entitlement to service connection for neuropathy of all extremities (also claimed as problems with mobility).  

7.  Entitlement to service connection for headaches.  

8.  Entitlement to service connection for a heart disorder to include mitral valve regurgitation.   

9.  Entitlement to service connection for HIV positive, AIDS-related complex.   

10.  Entitlement to service connection for an eye disorder.   

11.  Entitlement to compensation under 38 U.S.C.A. § 1151 for vision problems (diplopia).   

12.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a cognitive disorder (also claimed as brain damage, falling down, dizziness, headaches, losing balance, and memory loss).   

13.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a dental disorder.  

14.  Entitlement to compensation under 38 U.S.C.A. § 1151 for diabetes mellitus.   

15.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a liver condition (claimed as hepatitis).   

16.  Entitlement to compensation under 38 U.S.C.A. § 1151 for heart damage (claimed as heart murmur, heart racing, arrhythmias, and high pulse rate).  9

17.  Entitlement to a rating in excess of 10 percent for service-connected tinea pedis.  


REPRESENTATION

Appellant represented by:	John V. Tucker, Attorney at Law

WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to August 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In March 2013, the Veteran and his father testified at a hearing before the undersigned and a transcript of that hearing has been associated with the claims file.  In September 2013, the Board remanded the above issues for additional development.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims of service connection for an eye disorder and for compensation under 38 U.S.C.A. § 1151 for a cognitive disorder and vision problems are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2003 rating decision denied the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a "buffalo hump;" he did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  Evidence received since the June 2003 rating decision either does not relate to an unestablished fact necessary to substantiate the claim for compensation under 38 U.S.C.A. § 1151 for a "buffalo hump" or is cumulative of evidence of record at the time of the prior final decision.

3.  A dental disorder, diagnosed as xerostomia, is due to the medications the Veteran takes for his service-connected schizophrenia.

4.  The Veteran does not have tooth loss due to bone loss due to trauma or disease.

5.  The preponderance of the evidence shows that the Veteran has not been diagnosed with erectile dysfunction at any time during the pendency of the appeal.

6.  The preponderance of the evidence shows that the Veteran has not been diagnosed with vacuities at any time during the pendency of the appeal as well as that broken blood vessels in the legs are not related to service and are not caused or aggravated by a service-connected disability.

7.  The preponderance of the evidence of record shows that gall bladder stones are not related to service and are not caused or aggravated by a service-connected disability.

8.  The preponderance of the evidence of record shows that neuropathy of the extremities is not related to service and is not caused or aggravated by a service-connected disability.

9.  The preponderance of the evidence of record shows that headaches are not related to service and are not caused or aggravated by a service-connected disability.

10.  The preponderance of the evidence of record shows that a heart disorder to include mitral valve regurgitation is not related to service and is not caused or aggravated by a service-connected disability.

11.  The preponderance of the evidence of record shows that HIV positive, AIDS-related complex is not related to service and is not caused or aggravated by a service-connected disability.

12.  The preponderance of the evidence of record shows that the Veteran did not develop diabetes mellitus and/or additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA treatment or an event not reasonably foreseeable.

13.  The preponderance of the evidence of record shows that the Veteran did not develop a liver condition and/or an additional liver disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA treatment or an event not reasonably foreseeable.

14.  The preponderance of the evidence of record shows that the Veteran did not sustain heart damage and/or an additional heart disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA treatment or an event not reasonably foreseeable.

15.  The preponderance of the evidence of record shows that the Veteran's tinea pedis does not cover 20 to 40 percent of the entire body, 20 to 40 percent of exposed areas affected, or requires systemic therapy for a total duration of six weeks or more during the any 12-month period at any time during the pendency of the appeal. 


CONCLUSIONS OF LAW

1.  The June 2003 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has not been submitted sufficient to reopen a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a "buffalo hump."  38 U.S.C.A. §§ 1151, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 3.303, 3.307, 3.309 (2015).

3.  The criteria for establishing entitlement to service connection for a dental disorder, diagnosed as xerostomia, have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

4.  A dental disorder, other than xerostomia, was not incurred in service and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

5.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for a dental disorder are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.361 (2015).

6.  Erectile dysfunction was not incurred in or aggravated by military service or caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

7.  Vacuities and broken blood vessels in the legs were not incurred in or aggravated by military service or caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1154, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

8.  Gall bladder stones were not incurred in or aggravated by military service or caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

9.  Neuropathy of the extremities was not incurred in or aggravated by military service or caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

10.  Headaches was not incurred in or aggravated by military service or caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

11.  A heart disorder, to include mitral valve regurgitation, was not incurred in or aggravated by military service or caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

12.  HIV positive, AIDS-related complex, was not incurred in or aggravated by military service or caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

13.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for diabetes mellitus are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.361 (2015).

14.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for a liver condition are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.361 (2015).

15.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for heart damage are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.361 (2015).

16.  The criteria for a rating in excess of 10 percent for tinea pedis have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7813-7806 (2007); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.27 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VAs duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The claimant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veterans service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  In this regard, the Board finds that letters dated in August 2006, February 2007, August 2007, and December 2007, before the May 2008 rating decision, provided the claimant with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Cour held that 38 C.F.R. § 3.103(c) (2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2013 Board hearing, the Veteran was assisted at the hearing by his father, his representative, and the representative and the VLJ asked questions to ascertain the extent of any in-service event or injury, whether any current disability is related to his service, whether any current disability is due to VA negligence or an unforeseeable event, and the severity of his tinea pedis symptoms.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative that was not obtained while the appeal was in remand status or, as explained below, was not obtained while the appeal was in remand status due to their failure to provide VA with a needed authorization.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his application to reopen, his claims for service connection, his claims for compensation under 38 U.S.C.A. § 1151, and his claim for an increased rating.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA obtained and associated with the claims file all identified and available in-service and post-service records, including his service treatment records and his post-service records from the Social Security Administration (SSA) and the Tampa/Bay Pines VA Medical Center in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The Board in September 2013 remanded the appeal to obtain the Veteran's records from Dr. Angione, including a copy of his June 2011 opinion.  However, these records were not obtained while the appeal was in remand status because neither the Veteran nor his representative provided VA with an authorization to request these records despite being asked to do so by VA in a May 2014 letter.  Therefore, the Board finds that VA adjudication of the current appeal may go for would without these records.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.").

As to a medical opinion for the claim to reopen, VAs statutory duty to assist a claimant in the development of this previously finally denied claims by obtaining a medical opinion does not attach until the claim has been reopened based on the submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As explained below, the Veteran has not submitted new and material evidence here.  Therefore VA has no obligation to obtain a medical opinion and likewise has no duty to explain the adequacy of the October 2014 VA examination because he was not entitled to it. 

As to a medical opinions for the service connection and § 1151 claims as well as the rating claim, VA provided the Veteran with VA examinations in April 2008, August 2014, and/or October 2014.  Moreover, the Board finds that the opinions provided by these examiners, when taken together, are adequate to adjudicate the claims and substantially comply with the Board's remand instructions because after a review of the record on appeal, after taking a detailed medical history from the claimant, and/or after an examination, the examiners provided opinions as to the origins or etiology of his disabilities as well as to the current severity of his tinea pedis which opinions were based on citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Stegall; D'Aries; Dyment.

In summary, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the claimant will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the VBMS and Virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the claimant or obtained on his behalf be discussed in detail.  Rather, the Boards analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Application to Reopen 

The Veteran and his representative contend that the claimant's "buffalo hump" is due negligence in VA's treatment of his HIV.  

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

With the above criteria in mind, the record shows that a June 2003 rating decision denied the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for a "buffalo hump" and he did not appeal that denial.  Moreover, while the record show that in the first post-decision year the Veteran filed with VA statements and medical evidence, none of these statements or medical evidence related to this disability.  38 C.F.R. § 3.156(b).  Accordingly, the Board finds that the June 2003 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The June 2003 rating decision denied the claim for compensation under 38 U.S.C.A. § 1151 for a "buffalo hump" because it is a known side effect of some medications used to treat HIV and therefore it is not an unforeseeable consequence of the HIV treatment he receives from VA. 

Since this final June 2003 decision, VA and obtained and associated with the record additional VA and private treatment records and VA has received written statements in support of the claim from the Veteran and others as well as personal hearing testimony from the claimant and his father.

As to the VA and private treatment records, they show the Veteran's continued complaints and treatment for a "buffalo hump" which evidence was before VA at the time of the prior final denial of the claim.  As to the written statements from the Veteran and others and the hearing testimony, these statements and testimony amount to nothing more than their continued claims that the appellant's "buffalo hump" is due to VA's negligence in its treatment of his HIV.  This medical evidence (i.e., the Veteran having a "buffalo hump" due to the medication used by VA to treat his HIV) and the lay claims were, in substance, before VA when it last denied the claim.  Thus, the newly received evidence tends to prove nothing that was not already previously shown.  That the Veteran has a buffalo hump" due to the medication used by VA to treat his HIV and he and others continue to claim that it is due to VA's negligence in its treatment of his HIV is not new evidence within the context of 38 C.F.R. § 3.156(a) because it is cumulative evidence.  Because new and material evidence has been received, the appeal must be denied.

The Service Connection Claims

The Veteran and his representative claim, in substance, that service connection is warranted for the Veteran's dental disorder, erectile dysfunction, vacuities and broken blood vessels in the legs, gall bladder stones, neuropathy of all extremities, headaches, a heart disorder to include mitral valve regurgitation, as well as HIV positive, AIDS-related complex because they are due to his military service.  In the alternative, it is also claimed that secondary service connection is warranted for the Veteran's disorders because they are due to his schizophrenia and/or diabetes mellitus, including the medication he takes to treat these disabilities.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including calculi of the gall bladder, cardiovascular-renal disease, endocarditis, and other organic disease of the nervous system will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

i.  A Dental Disorder

As to secondary service connection for a dental disorder under 38 C.F.R. § 3.310, the Veteran is service-connected for schizophrenia, pes planus, and tinea pedis.  The record shows that the Veteran's attorney submitted statements dated in September 2007 and April 2013 from Dr. Philip A. Marino, D.R.S., indicating that the Veteran has xerostomia as a result of his medications.  However, the exact nature of the Veteran's dental condition was not clear from these statements.  Therefore, in September 2013 the Board remanded the claim to obtain clarification as to this point from a VA examiner.  The record thereafter shows the Veteran was afforded a VA dental examination in August 2014 and that examiner diagnosed him with xerostomia.  See Allen; McClain.  Further, the August 2014 VA dental examiner also opined that 50 percent of the Veteran's xerostomia was caused by the medication he takes for his service-connected disabilities.  Therefore, the Board finds that the evidence supports a grant of service connection for a dental disorder diagnosed as xerostomia.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.310.

As to service connection for a dental disorder other than xerostomia, the evidence shows that the Veteran does not have a disability for VA purposes because he does not have tooth loss due to bone loss due to trauma or disease.  In addition, the evidence uniformly shows that the Veteran's missing teeth have been replaced by dentures and thus he has replaceable missing teeth that are not compensable disabilities for VA purposes.  See 38 C.F.R. § 3.381.  Moreover, his periodontal disease and caries are not disabilities for VA purposes.  Id.


ii.  Erectile Dysfunction & Vacuities 

A condition precedent for establishing service connection on a presumptive, direct, and secondary basis is the presence of a current disability.  In this regard, the November 1975 VA examiner reported that the Veteran had minimal, very superficial, venule along the medial aspect of both ankles and the May 2003 VA examiner reported that the Veteran had vascular changes with venous congestion as well as diagnosed venous insufficiency in the lower extremities.  Moreover, the Board notes that both erectile dysfunction and vacuities are observable by lay persons.  See Davidson.

However, the above diagnoses of venule and venous insufficiency were made in 1975 and 2003; before the Veteran filed his current claims for service connection in 2006.  See McClain.  Moreover at the October 2014 VA examination, which was held for the express purpose of seeing if he had current disabilities, the examiner after a review of the record on appeal and an examination of the Veteran opined that he did not have vacuities or erectile dysfunction.  As to any lay claims to the contrary, the Veteran told the October 2014 VA examiner that he did not have erectile dysfunction.  As to the earlier statements from the Veteran regarding having erectile dysfunction and the lay claims from the appellant and others regarding his having vacuities, the Board finds the medical opinion provided by the expert at the October 2014 VA examination more probative than the lay claims because the medical expert that conducted the VA examination has more knowledge and skill in analyzing the medical data.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  

Given the comprehensive nature of the October 2014 VA examination, the Board finds it the most probative evidence of record.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Accordingly, the Board finds that the most probative evidence of record shows that the Veteran did not have diagnoses of erectile dysfunction and/or vacuities at any time during the pendency of the appeal.  Therefore, the Board finds that service connection for erectile dysfunction and vacuities must be denied.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310; McClain.

iii.  Broken Blood Vessels, Gall Bladder Stones, Neuropathy, Headaches, Heart Disorder & HIV

As to a current disability, the post-service record shows the Veteran being diagnosed with broken blood vessels in the legs, gall bladder stones, neuropathy in his extremities, headaches, a heart disorder diagnosed as mitral valve regurgitation, as well as HIV positive, AIDS-related complex during the pendency of the appeal.  See, e.g., VA examinations dated in April 2008 and October 2014.  

As to service incurrence under 38 C.F.R. § 3.303(a), service treatment records show that the Veteran being seen with headaches secondary to tension in October 1974, a viral infection in January 1975, and sinusitis in May 1975.  Moreover, at his August 1975 separation examination the Veteran reported having a history of frequent or severe headaches and the examiner noted his history of tension headaches.  As to his heart, a service treatment record dated in January 1975 shows the Veteran being seen with chest pain and diagnosed with an upper respiratory infection.  Similarly, a July 1975 service treatment record shows the Veteran being seen with complaints of chest pain and palpitations.  On examination, his cardiac examination was normal and he was diagnosed with palpations of unknown etiology.  Likewise, at his August 1975 separation examination the Veteran reported having a history of pain or pressure in chest and heart trouble.  Moreover, the Board finds that the Veteran and others are competent to report on observable problems with broken blood vessels in the legs, gall bladder stones, neuropathy of all extremities, headaches, a heart disorder to include mitral valve regurgitation, and HIV positive, AIDS-related complex because these problems come to them via their senses.  See Davidson.  

However, the Board finds that lay persons are not competent to provide in-service diagnoses of the claimed disorders because such opinions require medical expertise which they do not have.  Id.  Moreover, service treatment records, including the August 1975 separation examination, are negative for signs or a diagnosis of broken blood vessels in the legs, gall bladder stones, neuropathy, and HIV positive, AIDS-related complex.  In fact, his August 1975 separation examination was normal except as to disorders not relevant to the current appeal.  See Colvin.  Similarly, as to heart disorder, despite the documented complaints of chest pain and palpations, the treating records surrounding his complaints as well as his subsequent treatment records, including the August 1975 separation examination, are negative for a cardiac diagnosis.  In fact, it was opined that his heart was normal when examined in July 1975 and August 1975 despite the above noted history.  Likewise, as to the headaches, the Board notes that despite the documented complaints the service treatment records, including the August 1975 separation examination, do not show the Veteran being diagnosed with a chronic disability.  In fact, when examined for separation in August 1975 the Veteran was not diagnosed with chronic headaches despite the above noted history.  Therefore the Board finds, like the August 1975 separation examiner must have found that the Veteran did not have a heart disorder or a chronic headache disability while on active duty.

Accordingly, the Board finds that the most probative evidence of record shows that the Veteran did not have any of the claimed disorders while on active duty.  Therefore, the Board finds that entitlement to service connection for broken blood vessels in the legs, gall bladder stones, neuropathy of all extremities, headaches, a heart disorder to include mitral valve regurgitation, and HIV positive, AIDS-related complex must be denied based on in-service incurrence.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. § 3.309(a), the Board notes that the record does not show the Veteran being diagnosed with calculi of the gall bladder, cardiovascular-renal disease, endocarditis, and/or other organic disease of the nervous system in the first post-service year.  Accordingly, the Board finds that service connection for the claimed disorders cannot be granted on a presumptive basis.  See 38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As to continued problems post-service, the Board finds that the length of time between the Veteran's separation from active duty in 1975 and the first documented problems with the claimed disorders at least several years after service to be evidence against finding continued problems post-service.  In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels and others, including his family, are competent to report that he had observable symptoms of the claimed disorders since service.  See Davidson.  However, upon review of the claims file, the Board finds that any lay accounts from the Veteran and others that the Veteran has had these disabilities since service are not credible.  In this regard, these lay claims are contrary to what is found in the service records, including the August 1975 separation examination, which did not diagnose any of the problems despite the history of headaches, chest pain, and palpitations.  The Board also finds that these lay claims are contrary to what is found in the post-service records, including the November 1975 VA examination, which did not diagnose any of the claimed disorders.  In fact, when examined in November 1975 his heart was normal, deep tendon reflexes were present and normal bilaterally, and there were no sensory deficits.  In these circumstances, the Board gives more credence and weight to the negative service treatment records as well as the negative post-service treatment records, than any claims by the Veteran and others to the contrary.  Therefore, the Board finds that entitlement to service connection for broken blood vessels in the legs, gall bladder stones, neuropathy of all extremities, headaches, and a heart disorder to include mitral valve regurgitation, and HIV positive, AIDS-related complex based on continued problems since service must also be denied.  38 U.S.C.A. § 1110.

As for service connection based on initial documentation after service under 38 C.F.R. § 3.303(d), the record is negative for a competent and credible medical opinion finding a relationship between the Veteran's current disabilities and a disease or injury of service origin.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, the April 2008 and/or the October 2014 VA examiners specifically opined that his broken blood vessels in the legs, gall bladder stones, neuropathy of all extremities, headaches, a heart disorder to include mitral valve regurgitation, and HIV positive, AIDS-related complex are not due to his military service.

Specifically, the April 2008 VA examiner opined that the Veteran's ". . . headaches are less likely than not related to events that occurred in military service.  Military medical records do not indicate chronicity for headaches . . . [and his] . . . mitral valve regurgitation is not related to events that occurred in military service.  The patient did not have mitral regurgitation in service."  

Likewise, the October 2014 VA examiner opined as follows:

a.  It is the opinion of the Examiner that the Veteran's claimed HEADACHES, . . . ENDOCARDITIS (resolved), MITRAL REGURGITATION, GALLSTONES, HIV, PERIPHERAL NEUROPATHY, SPIDER VEINS conditions are LESS LIKELY AS NOT (less than 50/50 probability) incurred in or otherwise a result of the Veteran's active service . . . 

a.  Review of currently available medical records fails to document chronicity of claimed conditions during service or after discharged from service.  Veteran was seen twice during service for headache.  Separation physical was silent for all claimed conditions, including headache.  Records show he was not seen again for headache until 2002.  He was not diagnosed with his other claimed conditions for 12-20 years after discharge from service . . . 

c. and d.  Review of currently available medical records/medical literature (up-to-date) indicates the most likely causes of the following claimed conditions: 
[i] Peripheral neuropathy diagnosed in 2000: HIV. 
[ii] Hepatitis C diagnosed in 2001: known/documented IV drug abuse, dirty needles. 
[iii] Headache diagnosed in 2002: head contusion.  [iv]  Gallstones diagnosed in 2003: made from cholesterol and other things found in the bile. 
[iv] Diabetes mellitus diagnosed in 2005: due to either the pancreas not producing enough insulin, or the cells of the body not responding properly to the insulin produced.
[v] Mitral regurgitation diagnosed in 2005: endocarditis caused by known/documented IV drug abuse, dirty needles. 
[vi] Peripheral neuropathy diagnosed in 2009. Diabetes. [and]
[vii] Spider veins (broken blood vessels of the legs) diagnosed in 2014: aging.

These medicals opinions are not contradicted by any other medical opinion of record.  See Colvin.

As to the lay claims from the Veteran and others that his disorders were caused by his military service, while some of these disorders are observable by lay persons, the Board finds the April 2008 and October 2014 VA examiners medical opinions that they were not due to his military service more probative than the lay clams because healthcare professionals have more expertise.  See Black. 

Therefore, the Board finds that the most probative evidence of record shows that the claimed disabilities are also not caused by his military service.  Accordingly, the Board finds that entitlement to service connection for broken blood vessels in the legs, gall bladder stones, neuropathy of all extremities, headaches, a heart disorder to include mitral valve regurgitation, and HIV positive, AIDS-related complex are not warranted based on the initial documentation of the disabilities after service because the weight of the probative evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

As for secondary service connection under 38 C.F.R. § 3.310, the Veteran and his representative claim, in substance, that the claimed disorders are due to the claimant's service-connected schizophrenia, to include the medication he takes to treat his schizophrenia.  However, the record is negative for a competent and credible medical opinion finding such a relationship.  See 38 U.S.C.A. § 1110; Allen.  In fact, the October 2014 VA examiner specifically opined that they are not caused or aggravated by his service-connected schizophrenia, to include the medication he takes to treat his schizophrenia.  Specifically, the October 2014 VA examiner opined as follows:

b.  It is the opinion of the Examiner that the Veteran's claimed HEADACHES, . . .  ENDOCARDITIS (resolved), MITRAL REGURGITATION, GALLSTONES, HIV, PERIPHERAL NEUROPATHY, SPIDER VEINS conditions were LESS LIKELY AS NOT (less than 50/50 probability) caused or aggravated by the Veteran's service-connected disability, to specifically include his schizophrenia and the medication used to treat that disability . . .  

e.  It is the opinion of the Examiner that the Veteran's claimed GALLSTONES, AND SPIDER VEINS (BROKEN BLOOD VESSELS OF THE LEGS) conditions were LESS LIKELY AS NOT (less than 50/50 probability) caused or aggravated by . . . schizophrenia . . . 

b.  Review of currently available medical literature (up-to-date) fails to support a causative or aggravating etiology between schizophrenia and the medication used to treat that, and the development of the claimed conditions . . .

e.  Review of currently available medical literature (up-to-date) fails to support a causative or aggravating etiology between schizophrenia and the development of gallstones and/or spider veins . . . There is no evidence of aggravation as liver sonograms of 2012, 2013, [and] 2014 show no progression of gallstones.  There is no increase in severity that is beyond natural progression. 

These medicals opinions are not contradicted by any other medical opinion of record.  See Colvin.

As to the lay claims from the Veteran and others that these disabilities were caused or aggravated by his schizophrenia, to include the medication he takes to treat his schizophrenia the Board finds that diagnosing these disorders requires special medical training that these lay persons do not have and therefore the presence of the disorders is a determination "medical in nature" and not capable of lay observation.  See Davidson.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the lay claims regarding cause and aggravation is not competent evidence.  See Jandreau.  The Board also finds the October 2014 medical opinion more probative because healthcare professionals have more expertise.  See Black. 

Therefore, the Board finds that these disorders are not secondary to the Veteran's service-connected schizophrenia, to include the medication he takes to treat his schizophrenia.  Accordingly, the Board finds that secondary service connection for broken blood vessels in the legs, gall bladder stones, neuropathy of all extremities, headaches, a heart disorder to include mitral valve regurgitation, and HIV positive, AIDS-related complex is not warranted.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.

The Veteran's also claims that secondary service connection is warranted under 38 C.F.R. § 3.310 for these disorders because they are due to his diabetes mellitus and/or for HIV/AIDS, including the medications he takes to treat these disorders.  However, the Veteran is not service connected for diabetes mellitus or HIV/AIDS, and, as will be explained in more detail below, the criteria for compensation under 38 U.S.C.A. § 1151 for diabetes mellitus have not been met.  Accordingly, the Board also finds that secondary service connection must be denied based on this theory of entitlement.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.

The Board therefore concludes that entitlement to service connection erectile dysfunction, vacuities, broken blood vessels in the legs, gall bladder stones, neuropathy of all extremities, headaches, a heart disorder to include mitral valve regurgitation, and HIV positive, AIDS-related complex must be denied because the weight of the evidence is against the claims.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

The 38 U.S.C.A. § 1151 Claims

The Veteran and his representative claim, in substance, that appellant is entitled to compensation under 38 U.S.C.A. § 1151 for a dental disability, diabetes mellitus, a liver condition, and heart damage because, in substance, due to the medications prescribed for his various medical conditions by VA, and/or the mismanagement of his medications and treatment by VA.  He also indicated that they developed as a result of the treatment he received from VA following an emergency room visit for a medication overdose.

Under the current provisions of 38 U.S.C.A. § 1151 compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and-(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to establish entitlement to Section 1151 benefits, these three (3) factors must be shown: (1) Disability/additional disability; (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability; and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 3.361, in pertinent part also provides that (1) Care, treatment, or examination. To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d).

i.  The Dental Disorder

As to the claim for compensation under 38 U.S.C.A. § 1151 for a dental disorder, other than xerostomia, the evidence shows that the Veteran does not have a disability for VA purposes because he does not have tooth loss due to bone loss due to trauma or disease.  In addition, the evidence uniformly shows that the Veteran's missing teeth have been replaced by dentures and thus he has replaceable missing teeth that are not compensable disabilities for VA purposes.  See 38 C.F.R. § 3.381.  Moreover, his periodontal disease and caries are not disabilities for VA purposes.  Id.  Therefore, the Board finds that his claim for compensation under 38 U.S.C.A. § 1151 for a dental disorder must be denied.  

ii.  Diabetes Mellitus, a Liver Condition, and Heart Damage

As to the claims for compensation under 38 U.S.C.A. § 1151 for diabetes mellitus, a liver condition, and heart damage, the record does reflect the Veteran has received medical treatment from VA for these conditions as well as received treatment at a VA emergency room because of a medication overdose.  Therefore, VA obtained medical opinions in October 2014 as to his § 1151 claims.  In this regard, after a review of the record on appeal and an examination of the Veteran, the October 2014 examiner opined as follows:

c. It is the opinion of the Examiner that it is LESS LIKELY AS NOT (less than 50/50 probability) that any disability not deemed to be directly related to active service was caused or otherwise the result of VA medical treatment to include the medications prescribed by VA. 

d.  There are NO disabilities deemed to be due to VA medical treatment.  There were NO disabilities that were the result of carelessness, negligence, lack of proper skill, error in judgment or other fault on the part of VA or an event that was not reasonably foreseeable. 

These medical opinions are not contradicted by any other medical opinion of record.  See Colvin.

As to the lay claims from the Veteran and others that these disabilities were caused by VA negligence in his treatment, the Board finds the above medical opinions more probative than these lay claims because a healthcare professional has more expertise.  See Black. 

Therefore, the Board finds that the most probative evidence of record shows that the Veteran does not have diabetes mellitus, a liver condition, and/or heart damage and/or an additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA treatment or an event not reasonably foreseeable.  Accordingly, the Board finds that the claims for compensation under 38 U.S.C.A. § 1151 for diabetes mellitus, a liver condition, and heart damage are denied.  See 38 C.F.R. § 3.361

The Rating Claim

The Veteran and d his representative assert that the claimant's tinea pedis is manifested by adverse symptomatology that equate to the criteria for an increased rating.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's tinea pedis is rated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7813-7806.  

Initially, the Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 (see 67 Fed. Reg. 49490-99 (July 31, 2002)) and again effective October 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)).  Moreover, the October 2008 amendments only apply to claims filed on or after the change in regulation.  Therefore, because the Veteran filed his claim for an increased rating in 2006, the Board finds that only the post-August 2002 and pre-October 2008 version of 38 C.F.R. § 4.118 are applicable to the current appeal.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7813, dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) is rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.

Given the nature of the Veteran's disability as described at the VA examinations outlined below, the Board finds that his skin disorder's predominant disability is closest to those found when rating dermatitis.  See Butts, 5 Vet. App. at 538.

In this regard, under 38 C.F.R. § 4.118, Diagnostic Code 7806, a 10 percent rating is warranted where the skin disability covers at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of the exposed areas affected, or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period; a 30 percent rating is assigned when the disorder covers 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or by systemic therapy being required for a total duration of six weeks or more, but not constantly, during the past 12-month period; and a 60 percent rating is assigned when the disorder covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or by constant or near-constant systemic therapy being required during the past 12-month period. 

With the above criteria in mind, at the April 2010 VA examination the Veteran reported that he treated his tinea pedis with Equate shampoo and Lotrimin cream for approximately one week out of every month.  On examination, tinea pedis covered 4 percent of the entire body and 0 percent of exposed areas affected. 
Thereafter, at the October 2014 examination, the Veteran reported that he used a prescription cream daily without complete relief of his condition.  His father also reported that the condition seems to get worse at times and then "calms down."  The examiner thereafter reported that that the Veteran had constant/near-constant use of Triamcinolone Cream.  The Veteran did not have any other treatment or procedures other than the above topical medication in the past 12 months.  On examination, tinea pedis covered less than 5 percent of the total body area and 0 percent of exposed areas affected.

While a review of the record on appeal reveals the Veteran's periodic complaints and treatment for his skin disorder, these records do not show adverse symptomatology worse than what was reported at the above VA examinations.  See Colvin.  The Board also notes that the record is negative for the Veteran treating his tinea pedis with intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.

Initially, Board notes that the record is negative for any evidence that the Veteran's skin disorder required systemic therapy being for a total duration of six weeks or more during any 12-month period during the pendency of the appeal.  The Board also finds that the most probative evidence of record does not show that the Veteran skin disorder covers at least 20 percent of his entire body or 20 percent of the exposed areas affected.  Therefore, the Board finds that the claim for an increased rating must be denied.  38 C.F.R. § 4.118, Diagnostic Code 7813-7806.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings is not warranted.  See Hart.

In reaching this above conclusions the Board has not overlooked the fact that the Veteran and others are competent to report on the symptoms they observe.  See Davidson.  However, a review of the record on appeal does not show that they ever provided VA with a statement in which they reported that the Veteran's service connected skin disorder covered a greater percentage of his entire body and/or the exposed areas affected than what was reported by the above VA examiners.  Therefore, the Board finds the opinions provided by the VA examiners the most probative evidence of record.  See Owens.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, however, the Board finds that the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected skin disability is inadequate.  A comparison between the level of severity and symptoms of the Veteran's service-connected skin disability with the established criteria shows that the rating criteria reasonably describe her disability level and symptomatology.  In fact, the October 2014 VA examiner specifically opined that the Veteran's skin condition does not impact his ability to work and this medical opinion is not contradicted by any other medical evidence of record.  See Colvin.

In short, there is nothing in the record to indicate that the service-connected skin disability causes impairment with employment over and above what is contemplated in the assigned schedular rating.  The Board, therefore, has determined that referral of this issue for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at any time during the pendency of the appeal.  

In reaching this conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Veteran does not claim and the record does not show a "compounding" or collective impact between his service-connected disabilities.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

In reaching the above conclusions, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board finds that it does not have to consider whether the Veteran is entitled to a total rating based on individual unemployability (TDIU) even though the record shows he is not working because the record also shows that he has received a 100 percent schedular rating at all times during the pendency of the appeal.


ORDER

The application to reopen a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a "buffalo hump" is denied.

Service connection for a dental disorder, diagnosed as xerostomia, is granted.

Service connection for a dental disorder, other than xerostomia, is denied.

Compensation under 38 U.S.C.A. § 1151 for a dental disorder is denied.

Service connection for erectile dysfunction is denied.

Service connection for vacuities and broken blood vessels in the legs is denied.

Service connection for gall bladder stones is denied.

Service connection for neuropathy of all extremities is denied.

Service connection for headaches is denied.

Service connection for a heart disorder to include mitral valve regurgitation is denied.

Service connection for HIV positive, AIDS-related complex is denied.

Compensation under 38 U.S.C.A. § 1151 for diabetes mellitus is denied.

Compensation under 38 U.S.C.A. § 1151 for a liver condition is denied.

Compensation under 38 U.S.C.A. § 1151 for heart damage is denied.

A rating in excess of 10 percent for tinea pedis is denied.


REMAND

As to the claim of service connection for an eye disorder and for compensation under 38 U.S.C.A. § 1151 for vision problems and a cognitive disorder, the Board remanded these issues in September 2013 to obtain needed medical opinions.  However, the Board does not find the August 2014 VA examinations adequate because the eye examiner did not provide the requested secondary service connection and § 1151 nexus opinions and the psychiatric examiner did not provide any nexus opinion.  Therefore, the Board finds that another remand to obtain these needed opinions is required.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance). 

While the appeal is in remand status, outstanding treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file all post-November 2014 treatment records from the Tampa/Bay Pines VA Medical Center. 

2.  After obtaining authorizations from the Veteran, associated with the claims file any outstanding private treatment records.

3.  Notify the Veteran and his representative that they can submit lay statements from the claimant and from other individuals who have first-hand knowledge any in-service eye problems as well as any current eye and cognitive problems due to his treatment at VA.  Provide them a reasonable time to submit this evidence.  

4.  Schedule the Veteran for an examination to determine the origins of his eye disorders.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  What are the diagnoses for the Veteran's eye disorders? 

(b) As to any refractive error, is it at least as likely as not that it is due to a superimposed disease or injury while on active duty, to include the documented eye injury he sustained while on active duty?

(c) As to any other eye disorder but refractive error, is it at least as likely as not that it is related to or had its onset in service and/or has continued since that time?  

(d)  As to each eye disorder, is it at least as likely as not that it was caused or aggravated (i.e., permanently worsened) by any of the Veteran's service-connected disabilities, including the medication he takes to treat these disabilities?  

(e)  As to each eye disorder, is it at least as likely as not that the Veteran has additional disability because of the treatment provided at VA, including the medication he received?

(f)  As to each eye disorder that the Veteran has additional disability because of the treatment provided at VA, is it at least as likely as not that it was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment?

(g)  As to each eye disorder that the Veteran has additional disability because of the treatment provided at VA, is it at least as likely as not that it was not foreseeable?

In providing the requested opinions, the examiner should comment on the Veteran's competent lay reports.

In providing the requested opinions, the examiner cannot rely solely on negative evidence.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Schedule the Veteran for an examination to determine the origins of any cognitive disorder.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  What are the diagnoses for the Veteran's cognitive disorders unrelated to his service-connected schizophrenia!? 

(b) As to each diagnosed cognitive disorder, is it at least as likely as not that the Veteran has additional disability because of the treatment provided at VA, including the medication he received?

(c)  As to each diagnosed cognitive disorders that the Veteran has additional disability because of the treatment provided at VA, is it at least as likely as not that it was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment?

(d)  As to each cognitive disorders that the Veteran has additional disability because of the treatment provided at VA, is it at least as likely as not that it was not foreseeable?

In providing the requested opinions, the examiner should comment on the Veteran's competent lay reports.

In providing the requested opinions, the examiner cannot rely solely on negative evidence.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Then, after conducting any further development deemed warranted, adjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) that gives the Veteran notice of all the evidence added to the record since the November 2014 SSOC as well as notice of the laws and regulations and gives them an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


